DETAILED ACTION
In application filed on 08/14/2019, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 05/04/2022, with respect to the 35 U.S.C. §103 rejections on Claim 1 has been fully considered and are persuasive. 
Applicant argues:
(Regarding the technical feature 1, the Examiner acknowledges that Gawkowska does not disclose the selective reaction of aluminum ions at a limit concentration of 20 μM or more.
Nevertheless, the Examiner asserts that Chen reference teaches a feature that gold nanoparticles react with aluminum ions at concentrations of 10-4 Mand 5 x 10-5 M, which, according to the Examiner, correspond to the technical feature 1 of the instant claims.
However, the limit concentration of 20 μM (2 x 1 o·5M) of technical feature 1 of the subject application is lower than the concentration 5 x 1 o·5M of Chen. This means that the detection sensitivity of the claimed aluminum ion detector of the instant claims is superior to that of Chen...In summary, the total binding amount (Bmax) value of 1.379 of the claimed aluminum ion detector is not inherent characteristics of an aluminum ion detector. The claimed aluminum ion detector forms a greater number/amount of bindings at a lower concentration than the device of Comparative Example 1, demonstrating that that the claimed detector shows a superior sensitivity…).

Examiner submits that Applicant’s arguments with respect to independent Claim 1 has been considered and are persuasive.

Reasons for Allowance
Claims 1-15 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Gawkowska et al. ("Structure-related gelling of pectins and linking with other natural compounds: A review." Polymers 10.7 (2018): 762) teaches an aluminum ion detector comprising: 
apple extracts (Page 4, Table 1, referred to as pectin from apple pomace) having a predetermined concentration (Pages 7-8, Pectin concentration); and
metal nano particles coupled to the apple extracts (Page 10, calcium, other divalent and trivalent cations can also bind to pectin chains),
wherein Gawkowska teaches a predetermined concentration (Pages 7-8, Pectin concentration).

However, Gawkowska et al. ("Structure-related gelling of pectins and linking with other natural compounds: A review." Polymers 10.7 (2018): 762) neither teaches nor fairly suggests an aluminum ion detector comprising: 
wherein the aluminum ion detector selectively reacts with aluminum ions at a limit concentration of 20 μM or more, and
wherein the value of a total amount (Bmax) peculiarly coupled to aluminum ions is 1.379 or more, and 
wherein the predetermined concentration of apple extracts is 20 wt% to 30 wt% (as claimed in Claim 1 and 12). 

Therefore Claims 1-15 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 12. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797